DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Terminal Disclaimer
The terminal disclaimer filed on December 30, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,630,844 B1 has been reviewed and is accepted.  The terminal disclaimer has been recorded.




Allowable Claims
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
As to claims 1, 8 and 15, in combination with other limitations of the claims, the prior art of record fails to disclose or specifically suggested sending, with the transceiver, a third signal to the third UE, the third signal including a first set of parameters, to cause the third UE to connect to the second video call with the second UE, wherein the MRF provides a video stream and an 
Furthermore, it would not have been obvious to one of ordinary skill in the art at the time of invention to modify the prior art in order to arrive at the claim invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539.  The examiner can normally be reached on 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
January 6, 2021